Pee Cukiam.
This case is before this court on defendants’ rule to show cause why the verdict in favor of plaintiff and against defendants for $12,500 should not be set aside on'the grounds' (1) that it is against the weight of the evidence and (2) that it is excessive. The suit arose out of a collision between a motorcycle driven by the plaintiff’s decedent and an automobile owned by defendant Emily Muller and driven by defendant George Stillson.
The accident occurred at a sharp curve on Palisade avenue in the borough of Cliffside. The automobile of defendant was traveling south down a steep grade. The curve was to its left. The motorcycle was going north and the curve was to its right. There is a white line painted in the street sixteen feet from the easterly side and twenty-four feet from the westerly side. There was conflicting testimony as to whether it was the automobile or the motorcycle that was being driven on the wrong side of the line at the time of the collision.
*662We conclude that the verdict is not so clearly against the weight of the evidence upon the question of negligence as to-require it to he set aside for that reason.
We are of the opinion that, in view of the testimony on the question of damages, the verdict is excessive. Therefore, if plaintiff will, within twenty days after the entry of an order hereunder, consent to a reduction of her verdict to $7,000, the rule will be discharged, otherwise the rule will be made absolute and a venire de novo awarded.